CaSe: 2217-CV-OO720-EAS-EPD DOC #Z 62-5 Filed: 03/05/19 Page: l Of 9 PAGE|D #Z 1556

AO SSB (Rev. 02114) Stszoena to Produce Documents, lnformation, or Objects or to Permit Inspeclion of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

Dean Obeidallah

 

Plac`nn`yj’
V

Andrew B. Ang|ln (d/b!a Dai|y Stormer), Moonbase
Ho|d'lngs, LLC (d/b/a Andrew Ang[in), et a|.

Civf] fiction NO' 2:17-cv-00720-EAs-EPD

 

\-_/\_/`~_/‘-_/\-_/\_/

Defena’cmt

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMI'I` INSPECTION OF PREMISES IN A CIVIL ACTION

TO; J.P. t\/lorgan Chase Bank, N.A.

 

Wame of person to whom this subpoena is directed)

d Prodtrction.' YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedu|e A in the attached P|aintitf'S Subpoena Duces Tecurn and Ad Testiticum to Greg Ang|in

 

Pla@@? Encore De|ivery Systems |nc. Dale and Tim@:
2862 Johnstown Flcac|, Suite 200 .
Columbusj OH 43219 01/18/20199.00 am

 

 

 

 

|:| Inspection ofFremises.' YOU ARE CO`MMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions ofFed. R. Civ. P. 45 are attached - Rule 45(0), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 01/0'4}'2019

CLERK OF CO URT

  
 
     

   

 

 

on _ - " = - _
m \ _ _ § '_"_;;;::s; m
Signainre ofC/er]c or Deptn‘y C[e."lc ‘ tobey"S tm
The namc, address, e-mail address, and telephone number of the attorney representing (mrme ofpanj)) P|Gil'\'fiff D€Bn
Obeida||ah , who issues or requests this subpoena, are:

 

Subodh Chandra, 1265 W. Bth St., Ste 400, Cleve|and, OH 44113, subodh.chandra@chandra|aw.com, 216-578-1700

 

Noticc to the person who issues or requests this subpoena
if this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

CaSe: 2217-CV-OO720-EAS-EPD DOC #Z 62-5 Filed: 03/05/19 Page: 2 Of 9 PAGE|D #Z 1557

AO 885 (Rev. 02/14) Subpoena to Produce Documents, Informafion, or Objects or to Permit lnspection of Premises in a Civl'l Ariion {Page 2)

 

Civil Actign NO_ 2117-CV-00720-EAS-EPD

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

1 received this Sl.lbpoena for (rro.'ne of individual and tit[e, iforry)

 

On (ctl:rte)

l:l I served the subpoena by delivering a copy to the named person as follows:

 

 

011 (dote) § 01`

 

l:| l returned the subpoena unexecuted because:

 

 

Unless the subpoena Was issued on behalf of the United States, or one of its officers or agents, l have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server 's signature

 

Pririted name and title

 

Server ’s address

Additional information regarding attempted service, eto.:

CaSe: 2217-CV-OO720-EAS-EPD DOC #Z 62-5 Filed: 03/05/19 Page: 3 Ot 9 PAGE|D #Z 1558

AO SSB (Rev. 021 l4) Subpoena to Produce Docul‘nents, l`nfr)rmation, or Objects or to Permit Inspection of Prernises in a Civil Action(Pe.ge 3)

Federal Rule of CiviiProcedure 45 (c), (d), (e), and (g) (Effective`lZ/l/IS)

(c) Place of Compliance.

(1) For rr Trc'm‘, Henring, orDeposr'tion. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is elnployed, or
regularly transacts business in person; or
(B) Within thc state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer', or
(ii) is commanded to attend a trial and would not incur substantial
expense

(2) For Gther Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected

(d) Protecting a Person Subjcct to a Subpoena; En forcement.

(l) Avoi!ding Undue B¢rrr[en or Expense; Sancti`olts. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction#wlii ch may include
lost earnings and reasonable attorney’s fees_on a party or attorney Who
fails to comply.

(2) Commonrl to Prorlnce Mnteriizls or Permir Inspection.

(A) Appearonce Nor Reqin'rea’. A person commanded to produce
documents, electronically stored information or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial,

(B) ijectionst A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying testing, or
sampling any or all ofthe materials or to inspecting the premisesior to
producing electronically stored information in the form or forms requested
The objection must be served befote the earlier of the time specified for
compliance or 14 days after the subpoena is served lf an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move thc court for the district where compliance is required for an
order compelling production or inspection

(ii) These acts may be required only as directed in the order, and thc
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance

(3) Qnizs!iing or Modifyfng n Subpoenn.

(A) When Reqm'red. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply',

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(0)',

(iii) requires disclosure of privileged or other protected matter, ifno
exception or waiver applies', or

(iv) subjects a person to undue burden.

(B) When Permitreo'. To protects person subject to or affected by a
subpoena the court for the district where compliance is required may, on
motion, quash or modify the subpoena ifit requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial inforn'iation‘1 or

(ii) disclosing an nnretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that Was not requested by a party

(C) Speci]j)ing Conriiri'on.r as anAi'!ernotive. ln the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena order appearance or production under specified
conditions ifthe serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship g and

(ii) ensures that the subpoenaed person will be reasonably compensatetl.

(e) Duties in Responding to a Subpocrm.

(t) Proriucing Documenrs or Elecrrom'cai{y Stored Informntion. These
procedures apply to producing documents or electronically stored
information:

(A) Documenis, A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand

(B) Formfor Producing Et'ecironr'coliy Siored information Noi,‘ Specifiecl.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form er forms in
which it is ordinarily maintained or in a reasonably usable form or forms_

(C) Electronicai]y Storerl information Prodiicea' in Oni'y One Forrn, The
person responding need not produce the same electronically stored
information in more than one form

(D) Inuccessfbie Eiectronr'coit`y Storea,' information The person
responding need not provide discovery of electronically stored information
from sources that the person identities as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because ofundue burden or cost. Ifthat showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discoveryl

(2) Clnfnifng Prt`vi`iege or Protecrion.

(A) Inforrnan`on Wiihheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim‘, and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Infornintr'on Prodziced. if information produced in response to a
subpoena is subject to a claim of privilege or ofprotection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for itc After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved', must take reasonable stops to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination ofthe claim. The person who
produced the information lnust preserve the information until the claim is
resolved

(g) Contempt.

The couit for the district where compliance is required_and also, after a
motion is transferred, the issuing courtimay hold in contempt a person
who)7 having been served, fails without adequate excuse to obey thc
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R` Civ. P. 45(a) Committee Note (2013).

 

CaSe: 2217-CV-OO720-EAS-EPD DOC #Z 62-5 Filed: 03/05/19 Page: 4 Of 9 PAGE|D #Z 1559

lN THE UNITED STATES DISTBICT COURT
SOUTI-IERN DISTRICT OF` OI-IIO

 

EASTERN DlVlSION
DEAN OBEIDALLAH, CASE NO. 2:17-CV-007`20-EAS-EPD
Plaintiff, Chief]udge Edmund Sargus
V. Magistrate ]udge Elizabeth Prestorl Deavers

ANDREW B. ANGLIN,
DBA Dor@) ifrorrz'zer,

and

MOONBASE HOLDINGS, LLC,
DBA Ar).drew Anglj.tl,

' and

]OHN DOES NUMBERS 1_10,
lndividuals Who also assisted in the
publication or representation of false

statements regarding
Mr. Obeida]lah,

Deferldants.

 

 

 

PLAINTIFF’s SUBPoENA DUcEs TECUM To ].P. MORGAN CHASE BANK, N.A.

 

 

PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil Procedure,
you are commanded to produce for inspection and copying to Encore De]ivery Systems Inc., 2862
Johnstown Road, Suite 200, Columbus, Ohio 43219, on or before Friday, January lS, 2019 at
9:00 a.m. EST, all documents specified in the attached Schedule A, in accordance With the Definitions
and instructions set forth in the attached Schedule A.

This subpoena has been issued by the United States District Court for the Southern Disttict

of Ol"_iio. Your failure to comply With this subpoena may be punished as contempt of that court.

]of6

CaSe: 2217-CV-OO720-EAS-EPD DOC #Z 62-5 Filed: 03/05/19 Page: 5 Of 9 PAGE|D #Z 1560

Pursuzmt to the requirements cf Rule 45(21) (l) (A) (iv) Of the Federal Rules uf Civil Ptocedute, the text

C)f Rule 45(d) and (e) is reproduced irl this subpoena

Respectfu}ly Submitl:ed,

DATED: 01/03/2019 /s / j`.¢¢hocz'b C/M;m'm (Mcz/ .c‘oz¢me,/)

Subc)dh Chandta (OH Bar NO. 0069233)

Donald Screen (OH Bar NO. 0044070) Affom@.r]?)?" P.,/¢JFM‘WDMH Obeida,/la/a
THE CHANDRA LAW FIR_M LLC

1265 W. 6th St., Suite 400

C]eveland, OH 44113-1326

Phone: 216.578.1700 FX: 216.578.1300

Subodh.Chandra@ChandraLaw.com

DOnald.Screen@ChandraLaW.com

lohnatha,n Smith (D.C. Bar No. 1029373)
]uvaria Khs.n (N.Y. Bar NO. 5027461)
MUSLIM ADVOCATES

P.O. BOX 66408

Washington, D.C. 20035

Phorle: 202.897.1894
jOhrlathm:l@mus]imadvocates.org
juvaria@muslimadvocates.Org
Admil‘fedpm bad wm

20f6

CaSe: 2217-CV-OO720-EAS-EPD DOC #Z 62-5 Filed: 03/05/19 Page: 6 Of 9 PAGE|D #Z 1561

SCHEDULE A: REOUESTS FOR PRODUCTION OF DOCUMENTS
I. DEFINITIONS

The following definitions shall apply to the listed terms Wherever used Within this Schedule A.
The terms shall be given the broadest meaning allowed under the F ederal Rules of Civil Procedure.

A. The term “Complaint” means the Complaint Eled on August 16, 2017 in Obefda//ab
z). Angfia, er al., 2117-CV~OO720~EAS-EPD (S.D. Ohio), ECF No. 1.

B. The term “Andrew B. Ang' ” means the individual Andrew Barret Anglin, Who is
identified as a defendant in the Complaint and Who: (1) Was born in or about-1984; and (2) Whose
social security number begins With the digits -

C. ' The term “Moonbase I-loldings, LLC” means the limited liability company named
l\/[oonbase l-loldings, LLC, Which Was established With the Ohio Secretary of State on September 2,
2016, including When doing business by its registered trade name, Andrew Anglin.

D. The term “Relevant Period” means the period from Marcla 1, 2013 to present

E. The term “Document” is defined to be synonymous in meaning and equal in scope to
the usage of the term c‘documents or electronically stored informanon” in Rule 34(a)(1)(A] of the
Federal Rules of Civil Procedure. A draft or non~identical copy is a separate document Within the
meaning of this term.

F. The term “Requests” means, collectively, those requests set forth below under the
heading “Requests for the Product_ion of Documents.”

G. The terms “all,” “any,” and “each” shall each be construed as encompassing any and

all.

{

l~l. "l"he terms c‘you” or ‘your” means ].P. Morgan Chase Bank, N.A., to Whom the

Requests are directed, and all of its agents, representatives, and attorneys

3of6

CaSe: 2217-CV-OO720-EAS-EPD DOC #Z 62-5 Filed: 03/05/19 Page: 7 Of 9 PAGE|D #Z 1562

c¢ _e>

I. The connectives “and” and or shall be construed either disjunctiver or
conjunctively as necessary to bring Within the scope of the discovery request all responses that might
otherwise be construed to be outside of its scope.

J. The use of the singular form of any xvord includes the plural and vice versa.

II. INSTRUCTIONS

The following instructions shall apply to the Requests set forth Within this Schedule A.

A. The Requests seek all responsive Documents in the possession, custody, or control of
the person to Whorn they are directed, including all responsive Documents in the possession, custody,
or control of that person’s predecessors, agents, representatives, employees, attorneys, consultants,
investigators or anyone else acting on their behalf.

B. Documents responsive to the Requests should be produced as they are kept in the
usual course of business For example,l a Document that is part of a file, docl<;et, or other grouping
should be physically produced together With all other Documcnts from such file, docl§et, or grouping
responsive to the Requests, in the same order or manner of arrangement as the original Alternatively,
the Documents can be organized and labeled to correspond to each Request to Which those
Documents are Responsive.

C. If, in responding to these Requests, you encounter any ambiguities When construing a
request or definition, the response shall set forth the matter deemed ambiguous and the construction
used in responding

D. Whenever in these Requests you are asked to identify or produce a Document Which
are deemed by you to be properly Withheld from production:

1. If you are xvithholding the Document under claim of privilege or protection

(including, but not limited ro, attorney-client or the Worl§ product doctrine), please provide

the information set forth in Rule 2603)(5) of the Federal Ruies of Civil Procedure. For

4of6

CaSe: 2217-CV-OO720-EAS-EPD DOC #Z 62-5 Filed: 03/05/19 Page: 8 Of 9 PAGE|D #Z 1563

electronically stored information, a privilege log fin searchable and sortable form, such as a

spreadsheet, matriX, or table) generated by litigation review soft\vare, containing metadata

fields that generally correspond to the above paragraph is permissible, provided that it also
discloses Whether transmitting, attached or subsidiary (“parent-child”) Documents exist and
xvhether those Documents have been produced or Withheld.

2. If you are xvithholding the Document for any reason other than an objection
that it is beyond the scope of discovery, please identify as to each Document the information
requested in the preceding Paragraph D(l) and please state the reason for withholding the
Document.

E. When a Document contains both privileged and non-privileged material, the non-
privileged material must be disclosed to the fullest extent possible xvithout thereby disclosing the
privileged materiall lf a privilege is asserted With regard to part of the material contained in a
Document, the party claiming the privilege must clearly indicate the portions as to vvhich the privilege
is claimed. -When a Document has been redacted or altered in any fashion, identify as to each
Document the reason for the redaction or alteration, the date of the redaction or alteration, and the
person performing the redaction or alteration. Any redaction must be clearly visible on the redacted
Document.

F. lt is intended that these Requests xvill not solicit any material protected either by the
attorney-client privilege or by the Work product doctrine vvhich xvas created by, or developed by,
counsel for the responding party after the date on Which these Requests Were served. lf any Request
is susceptible of a construction vvhich calls for the production of such material, that material need not
be provided and no privilege log pursuant to Rule 26(b) (5) of the Federal Rules of Civil Procedure

Will be required as to such material.

50f6

CaSe: 2217-CV-OO720-EAS-EPD DOC #Z 62-5 Filed: 03/05/19 Page: 9 Of 9 PAGE|D #Z 1564

REQUESTS FOR PRODUCTION OF DOCUMENTS

REQUEST FOR PRODUCTION NO. 1:

Documents sufficient to show the transactional information during the Relevant Period,
including dollar value, date, deposit slips, and images, of any checks deposited into or xvithdrawn from
any account associated ivith: (a) Andrevv B. Anglin; or (b] Moonbase Holdings, LLC.

REOUEST FOR PRODUCTION NO. 2:

Documents sufficient to show the transactional information during the Relevant Period,
including dollar value, date, and deposit slips, of any cash deposited into or Withdravvn from any
account associated With: (a) Andrevv7 B. Anglin; or (l)] l\/loonbase Holdings, LLC.

REOUEST FOR PRODUCTION NO. 3:

Documents sufficient to show the history of account balances and transactions during the
Relevant Period, including amounts that have been deposited or vvithd_ravvn, transferor and transferee
names, and transaction descriptions, for any account associated xvith: (a) Andrevv B. Anglin; or

(b) l\/loonbase Holdings, LLC.

60f6

